Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-25-2005

Ling v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3420




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Ling v. Atty Gen USA" (2005). 2005 Decisions. Paper 653.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/653


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                            NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT

                     NO. 04-3420
                  ________________

                CHONG QIANG LING
                 a/k/a Cong Qiang Lin

                           v.

   ATTORNEY GENERAL OF THE UNITED STATES,

                          Respondent


                    Chong Qiang Ling,

                           Petitioner


       ____________________________________

          On Petition for Review of an Order
          of the Board of Immigration Appeals
               (Agency No. A78-746-416)
     _______________________________________

       Submitted Under Third Circuit LAR 34.1(a)
                    May 18, 2005

Before: ROTH, MCKEE AND ALDISERT, CIRCUIT JUDGES
                (Filed : August 25, 2005)


              _______________________

                     OPINION
              _______________________
PER CURIAM

                                             I.

       Chong Qiang Ling, a native and citizen of the Peoples Republic of China, entered

the United States in 2001. Ling conceded his removability for being present without

having been admitted or paroled, 8 U.S.C. § 1182(a)(6)(A)(I), and sought political

asylum based on China’s family planning policies. The Immigration Judge (“IJ”) found

Ling’s testimony not credible and denied asylum, statutory withholding of removal, and

relief under the Convention Against Torture. The Board of Immigration Appeals (“BIA”)

affirmed without opinion. Ling now petitions for review.

                                             II.

       Where, as in this case, the BIA defers to the IJ’s decision, the Court reviews the

IJ’s adverse credibility determination under the substantial evidence standard. Mulanga

v. Ashcroft, 349 F.3d 123, 131 (3d Cir. 2003). We will uphold the IJ’s findings “to the

extent that they are supported by reasonable, substantial and probative evidence on the

record considered as a whole, and will reverse those findings only if there is evidence so

compelling that no reasonable factfinder could conclude as the [IJ] did.” Id. (quotations

omitted). Upon review of the record, we find that the IJ’s adverse credibility

determination is not supported by the record.

       The IJ based his adverse credibility determination primarily on two discrepancies

in Ling’s claim. “Generally, minor inconsistencies and minor admissions that reveal



                                             2
nothing about an asylum applicant's fear for his safety are not an adequate basis for an

adverse credibility finding. The discrepancies must involve the heart of the asylum

claim.” Berishaj v. Ashcroft, 378 F.3d 314, 323 (3d Cir. 2004) (quotations and citations

omitted).

       The IJ found most significant the inconsistency regarding the denial of a marriage

certificate. Administrative Record (“A.R.”) 169-70. Ling testified that he and his wife

were denied a marriage certificate in December 1997 because his wife was “one year

short” of the minimum 20 year age requirement, A.R. 217, 233, 258, even though his wife

was born in May 1977 and was therefore 20 years old in December 1997.1 We recognize

that Ling’s purported attempt to obtain a marriage certificate was the trigger for the

alleged forced abortion. However, the denial of the marriage certificate does not go to the

heart of Ling’s asylum claim. Ling was issued a marriage certificate the following

month. A.R. 362. Moreover, Ling did not leave China until more than three years later,

and sought asylum not because of the initial denial of a marriage certificate or because of

the abortion, but because after the birth of their first child, his wife was forced to use an

intrauterine device (“IUD”) and they were restricted from having another child for 10




   1
      As recognized by the IJ, if based on the Chinese method of age calculation whereby
a person is one year old on the date of her birth and becomes one year older upon the
passing of the Chinese New Year, Ling’s wife would have been considered 21 years old.
Furthermore, although the state department report indicates that some localities have set
the female minimum age requirement higher than 20, A.R. 273, Ling did not assert that
his locality had a higher age requirement, see A.R. 233.

                                               3
years. A.R. 227-28, 514-15.2

       The IJ also relied on the discrepancy in the month that Ling and his wife returned

home after hiding from government officials. A.R. 168-69. Ling’s wife gave birth in

January 2000. A.R. 221. Upon becoming pregnant again in May 2000, Ling and his wife

left home and went into hiding with relatives. A.R. 222-24. Government officials went

to their home in June or July to notify Ling’s wife that she was required to obtain an IUD.

A.R. 224. Ling and his wife continued to hide out, but eventually returned home after

Ling’s wife had a miscarriage. A.R. 225. Upon their return, government officials

confronted Ling, forcing his wife to have an IUD inserted and imposing a 10-year

prohibition on having another child. A.R. 226-27, 514. Ling’s application states that they

returned in October 2000. A.R. 514. However, Ling testified that they returned in

December 2000, and in response to the IJ’s questioning associated the event with the end

of the year. A.R. 226. When confronted with this discrepancy, Ling stated that they had

returned in October and that he had confused the question with the timing of the

December 1997 abortion. A.R. 240. Although despite repeated questioning Ling did not

correct himself until confronted with the discrepancy, Ling provided a reasonable

explanation for the inconsistency. Moreover, even if the explanation was not reasonable,

   2
     Although we need not address the credibility of Ling’s allegations about the denial
of a marriage certificate and the abortion, we note that the IJ did not discuss the
corroborating letter from Ling’s wife, A.R. 336, and there is nothing in the record to
support the IJ’s finding that the abortion certificate was suspicious. See Berishaj, 378
F.3d at 323 (recognizing that adverse credibility determinations based on speculation or
conjecture are reversible).

                                             4
in the absence of any other inconsistencies involving the heart of the asylum claim, we

can not say that this discrepancy alone provides “reasonable, substantial and probative

evidence” to support the adverse credibility determination. Mulanga, supra; cf. Chen v.

Ashcroft, 376 F.3d 215, 224 (3d Cir. 2004) (relying on numerous inconsistencies,

including discrepancy in duration of alien’s time in hiding, in upholding adverse

credibility determination).

       The IJ noted concerns with other aspects of Ling’s claim, such as the date of his

marriage, the household registration of his child, and the lack of additional entries in the

IUD checkup booklet. See A.R. 166-68. However, we need not address these issues

because the IJ concluded that they were tangential to the asylum claim and did not in and

of themselves undermine Ling’s credibility.

       In sum, we find that the discrepancies relied on by the IJ do not provide an

adequate basis for an adverse credibility finding, and therefore are not supported by

substantial evidence. Accordingly, we will grant the petition for review and remand to

the BIA for further proceedings consistent with this opinion.




                                            5